Citation Nr: 1528040	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-21 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for a left foot drop with neuropathy associated with osteoarthritis and degenerative spondylosis status post discectomy with lumbar intervertebral disk syndrome (IVDS) prior to August 15, 2013, and in excess of 60 percent on or after August 15, 2013.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from March 1968 to March 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the increased rating claim for a left foot drop with neuropathy, the February 2013 rating decision denied a claim for entitlement to an increased rating in excess of 40 percent for osteoarthritis and degenerative spondylosis status post discectomy with lumbar IVDS.  The Veteran submitted a timely notice of disagreement for both issues in March 2013.  The RO subsequently issued a June 2013 statement of the case (SOC) that continued to deny both of the increased rating issues.  However, the Veteran only perfected his appeal for the issue listed on the title page.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Therefore, the low back disability increased rating issue is not before the Board.

In an August 2014 rating decision, the RO increased the evaluation for a left foot drop with neuropathy to 60 percent effective from August 15, 2013.  However, as this award does not represent a complete grant of the benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability was not 100 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Veteran's increased rating claim was received on November 13, 2012.  Therefore, the period for consideration on appeal began on November 13, 2011, one year prior to the date of receipt of his November 13, 2012 increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

The Board notes that the Veteran's representative has not yet submitted a VA Form 646 or equivalent.  However, the record shows that the RO sent two separate requests in November 2014 to the Oklahoma Department of Veterans Affairs without receiving a response.  The RO finally issued a memorandum in December 2014 citing its efforts and the fact that a VA Form 646 had not been executed.  Thus, the Veteran's representative was provided with sufficient opportunity to submit an argument on the Veteran's behalf under 38 C.F.R. § 20.600 (2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  For the period on appeal prior to August 15, 2013, the Veteran's peripheral neuropathy symptoms of the left lower extremity most closely approximate moderate incomplete paralysis of the sciatic nerve.

2.  For the period on or after August 15, 2014, the Veteran's peripheral neuropathy symptoms of the left lower extremity most closely approximate incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 15, 2013, the criteria for a rating in excess of 20 percent for a left foot drop with neuropathy associated with osteoarthritis and degenerative spondylosis status post discectomy with lumbar IVDS were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2014).

2.  For the period on or after August 15, 2014, the criteria for a rating in excess of 60 percent for a left foot drop with neuropathy associated with osteoarthritis and degenerative spondylosis status post discectomy with lumbar IVDS were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the increased rating claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify for the increased rating issue in this case was satisfied by a letter sent to the Veteran dated in January 2013.  This letter was also provided prior to the initial decision on the claim by the AOJ in February 2013.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all relevant, identified, and available post-service treatment records.  During the period on appeal, the Veteran was medically evaluated in conjunction with his claim in February 2013 and June 2014.  The examiner considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be adequate to make a determination on the claim, as they addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Since there has been an increased rating for the lower extremity disability during the pendency of the appeal, the Board must consider a staged rating for the claim.

The Veteran's left foot drop with neuropathy is currently related under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The report of the February 2013 VA examination reflects of a diagnosis of left lower extremity weakness associated with low back spondylosis with spondylolisthesis.  The examiner documented that the left lower extremity had moderate symptoms attributable to peripheral nerve conditions that included intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness.  The Veteran demonstrated normal strength in his bilateral elbows, wrists, grip, pinch, right knee, and right ankle.  The muscle strength in his left knee, left ankle plantar flexion, and left ankle dorsiflexion were rated as 4 out of 5 to represent active movement against some resistance.  He had no muscle atrophy.  A reflex examination showed normal reflexes in the bilateral biceps, triceps, brachioradialis, right knee, and right ankle.  The Veteran had hypoactive reflexes in his left knee and left ankle.  The results of the sensory examination showed normal sensation to light touch in the bilateral shoulders, inner or outer forearms, hands or fingers, and upper anterior thighs, right thigh/knee, right lower leg/ankle, and right foot/toes.  In his left thigh/knee, left lower leg/ankle, and left foot/toes, the Veteran had decreased sensation.

The examiner observed that the Veteran had an abnormal gait and that he walked with a cane due to back pain.  The Veteran's nerves were normal with the exception of the sciatic nerve.  In relation to this nerve, his left lower extremity had incomplete paralysis of moderate severity.  No relevant scars or trophic changes were noted by the examiner.  The examiner determined that the Veteran did not have functional impairment in any of his extremities to such a degree that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner opined that the Veteran's peripheral neuropathy impacted his ability to work as he depended on a cane to assist him while walking.

In his August 2013 VA Form 9, the Veteran informed VA that the weakness in his left foot had increased and caused his left foot to drop.  As result, the Veteran reported that walking was a struggle for him.  He also stated that he experienced occasional sharp pains down the back of his leg and in his left foot.

During the June 2014 VA examination, the examiner noted that the Veteran's established diagnosis of left lower extremity weakness had changed to muscle atrophy with left foot drop and left leg neuropathy.  The examiner commented that this new diagnosis represented a progression of the previous diagnosis.  When compared to the symptoms present during the February 2013 VA examination, the Veteran now had no intermittent pain in his left lower extremity, and his previously noted symptoms of numbness and paresthesias and/or dysesthesias had become mild in their severity.  Muscle strength testing results, including the measurement of left knee extension at 4 out of 5, remained the same as the previous examination.  However, the left ankle plantar flexion and dorsiflexion had decreased in strength to 3 out of 5, representing active movement against gravity.  The sensory examination results matched those of the previous examination.  In contrast, the Veteran's reflexes had improved with the left knee and left ankle displaying normal reflexes. 

The June 2014 examiner newly documented that the Veteran had muscle atrophy in his left calf muscle.  Though his right side measured 43 centimeters, his left side was 39 centimeters.  In terms of the Veteran's sciatic nerve, his incomplete paralysis had progressed in severity from moderate to severe.  See July 2014 VA addendum opinion.  The other nerves remained unaffected.  In his July 2014 addendum opinion, the VA examiner acknowledged that the Veteran had a loss of function, but he opined that the Veteran would not be equally well-served by an amputation with prosthesis.  The Veteran still used a cane and had an abnormal gait, but the examiner now attributed the altered gait to his left foot drop in addition to his back pain.  The examiner also opined that the Veteran's nerve condition and/or peripheral neuropathy did not impact his ability to work. 

The Board will first ascertain if the Veteran is entitled to a disability rating in excess of 20 percent for the period prior to August 15, 2013.  The Veteran's 20 percent rating is awarded for moderate incomplete paralysis.  A higher 40 percent rating is justified when the incomplete paralysis is moderately severe.  During this period, the Board finds that the symptoms of the Veteran's left lower extremity disability are most consistent with moderate incomplete paralysis of the sciatic nerve.

As detailed above, the evidence shows that during this period, the left lower extremity disability has been manifested by symptoms of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  None of the Veteran's symptoms were determined to be severe.  The Board notes that the Veteran had an abnormal gait and used a cane as an assistive device.  However, the Veteran's muscle strength was only mildly diminished at 4 out of 5 for the left knee extension, ankle plantar flexion, and ankle dorsiflexion.  While sensation to light touch was decreased, sensation was not absent and no muscle atrophy or trophic changes were present.  The February 2013 VA examiner found that the Veteran's peripheral neuropathy affected the sciatic nerve of the left lower extremity and opined that the Veteran had incomplete paralysis of moderate severity.  Thus, the Board finds that the Veteran's symptoms during this period most closely approximate moderate incomplete paralysis.  Accordingly, the preponderance of the evidence is against an increased evaluation for the period prior to August 15, 2013.  Thus, the benefit of the doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will next consider whether the evidence warrants a disability rating in excess of 60 percent for the period on or after August 15, 2013.  As discussed above, a 60 percent rating represents incomplete paralysis that is severe with marked atrophy.  This is the maximum rating available for incomplete paralysis of the sciatic nerve under Diagnostic Code 8250.  A higher rating of 80 percent is not awarded unless there is complete paralysis, meaning that the foot dangles and drops, there is no active movement of possible muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

During this period, the Board finds that the medical evidence does not reflect that the Veteran has been identified as having complete paralysis of the sciatic nerve of the left lower extremity.  The Board acknowledges that the Veteran has been documented to have a left foot drop.  However, the June 2014 VA examiner determined that the Veteran did not have complete paralysis.  The left knee also had normal reflexes during the June 2014 VA examination and, though the muscle strength of the knee's flexion was not measured, the extension of the knee was only one rating below the normal value at 4 out of 5.  Moreover, the examination report documented that the left ankle plantar flexion and dorsiflexion had enough muscle strength for active movement against gravity.  Therefore, the evidence does not show that there was no active movement of possible muscles below the knee.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 60 percent is appropriate for the Veteran's left foot drop with neuropathy disability on or after August 15, 2013; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during the VA examinations and his other statements of record.  The Veteran is competent to report as to the symptoms that he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to describe some sensory deficit and pain in his left lower extremity, the objective evidence on neurological testing weighs against the Veteran's lay reports as to symptoms.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b) (1), which governs the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's left foot drop with neuropathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the Veteran's left lower extremity disability.  The symptomatology and impairment caused by the Veteran's service-connected left foot drop with neuropathy are specifically contemplated by the rating criteria, as shown above.  As previously discussed, the rating criteria contemplate pain and sensation.  The Veteran has not reported symptoms stemming from the disability that are not currently considered in the rating criteria.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's left foot drop with neuropathy, under the provisions of 38 C.F.R. § 3.21(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his left foot drop with neuropathy renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an increased disability rating in excess of 20 percent for a left foot drop with neuropathy associated with osteoarthritis and degenerative spondylosis status post discectomy with lumbar IVDS prior to August 15, 2013 is denied.

Entitlement to an increased disability rating in excess of 60 percent for a left foot drop with neuropathy associated with osteoarthritis and degenerative spondylosis status post discectomy with lumbar IVDS on or after August 15, 2013 is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


